Citation Nr: 0019582	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  92-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asbestosis and 
mesothelioma.

2.  Entitlement to service connection for a lung condition as 
secondary to surgical clamps and wire left in the lung during 
military service.

3.  Entitlement to service connection for a heart condition 
as secondary to the service-connected lung disease, or 
alternatively, as secondary to the retained surgical clamps 
and wire in the left lung.

4.  Entitlement to an increased evaluation for pleural 
thickening and fibrosis due to inactive pulmonary 
tuberculosis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for paralysis of 
the right vocal chord with chronic laryngitis, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to April 
1956.

This appeal arose from an August 1990 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO).  Rating actions were issued in November 
1990 and June 1991.  In July 1991, the veteran testified at a 
personal hearing.  Subsequent rating actions were issued in 
November 1991 and in March and July 1992.  The appellant 
testified at a personal hearing held before a member of the 
Board of Veterans' Appeals (Board) in November 1992.  In May 
1993, this case was remanded for additional development.  
Rating actions continuing the denials of the requested 
benefits were issued in January and March 1994.  In October 
1994, the Board issued a decision denying the veteran's 
claims.

On November 13, 1996, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
issued an opinion which vacated the Board's October 1994 
decision, and remanded the case to the Board for 
readjudication consistent with its opinion.  A copy of the 
Order has been placed in the claims folder.  Following 
additional development, the veteran and his representative 
were informed through March, April and June 1999 supplemental 
statements of the case of the continued denials of his 
claims.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from asbestosis or mesothelioma, a lung 
condition secondary to surgical clamps and wire in the lung, 
or a heart condition secondary to the service-connected lung 
disease, or alternatively, secondary to the clamps and wire 
in the left lung, which can be related to his period of 
service.

2.  From August 19, 1993, the date of his claim, to October 
7, 1996, the date of the change of the rating criteria for 
respiratory disorders, the veteran's inactive pulmonary 
tuberculosis was manifested by complaints of pain in the 
chest.

3.  The rating criteria for rating respiratory disorders 
prior to October 7, 1996 are more favorable to the appellant 
and will be used to evaluate his inactive pulmonary 
tuberculosis after October 7, 1996.

4.  From October 7, 1996, the veteran's inactive pulmonary 
tuberculosis has been manifested by complaints of pain in the 
chest.

5.  The veteran's vocal chord paralysis is manifested by 
complaints of some hoarseness.

6.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well grounded 
claims for service connection for asbestosis or mesothelioma, 
a lung condition secondary to surgical clamps and wire in the 
lung, or a heart condition secondary to the service-connected 
lung disease, or alternatively, secondary to the clamps and 
wire in the left lung.  38 U.S.C.A. § 5107(a) (West 1991).

2.  From August 19, 1993 to October 7, 1996, the criteria for 
an evaluation in excess of 10 percent for the service-
connected inactive pulmonary tuberculosis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Codes 6731, 6810 (1996).

3.  The rating criteria in effect prior to October 7, 1996 
are more favorable to the veteran's claim for an increased 
evaluation for the service-connected PTB.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

4.  From October 7, 1996, the criteria for an evaluation in 
excess of 10 percent for the service-connected inactive 
pulmonary tuberculosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Codes 6731, 6810 (1999).

5.  The criteria for an evaluation in excess of 10 percent 
for the service-connected vocal chord paralysis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, Code 8210 (1999).

6.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for asbestosis or 
mesothelioma, a lung condition secondary 
to surgical clamps and wire in the lung, 
or a heart condition secondary to the 
service-connected lung disease, or 
alternatively, secondary to the clamps 
and wire in the left lung

The veteran contends that service connection should be 
granted for asbestosis or mesothelioma, a lung condition 
secondary to surgical clamps and wire in the lung, and a 
heart condition secondary to the service-connected lung 
disease, or alternatively, secondary to the clamps and wire 
in the left lung as these are related to his period of 
service.  

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Initially, the Board must determine whether the veteran has 
submitted well grounded claims as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claims are well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims are plausible.  

The veteran has claimed that he currently suffers from 
asbestosis and mesothelioma as a direct result of exposure to 
asbestos in service.  The objective evidence indicates that 
the veteran was exposed to asbestos in service, beginning in 
1953.  He was also exposed to this substance for several 
years following his separation from service.  The medical 
evidence showed that he was diagnosed with chronic 
obstructive pulmonary disease (COPD) in 1979.  It was not 
until December 1989 that a private physician commented that a 
chest x-ray was consistent with simple asbestosis, which was 
due to occupational exposure.  A VA examination was conducted 
in January 1999.  The objective examination found no evidence 
of either asbestosis or mesothelioma.  While the examiner 
noted the 1989 diagnosis of asbestosis, it was felt that this 
diagnosis was unlikely, as it was never confirmed by open-
lung biopsy or histologic evidence.  Neither disorder was 
diagnosed at the time of this examination.

After reviewing this evidence, it is found that there is no 
competent medical evidence of the current existence of a 
disability, in that neither asbestosis or mesothelioma have 
been diagnosed.  Nor were either of the disorders present in 
service.  Given the absence of a disease in service or of a 
current disability, it is found that the veteran has failed 
to present evidence of a well grounded claim for service 
connection for asbestosis and mesothelioma.

The veteran has also claimed that he suffers from a lung 
condition due to surgical clamps and wire in the left lung 
and from a heart condition from either the surgical clamps or 
wire or due to the service-connected pulmonary tuberculosis 
(PTB).  The evidence of record indicated that the veteran did 
have retained surgical clamps and wires in the chest, thus 
suggesting the presence of an "injury" in service.  The 
objective medical evidence of record also showed that the 
veteran has been diagnosed with COPD, asthma and coronary 
artery disease (CAD).  Therefore, there is evidence of 
current disabilities.  However, there is no evidence of a 
relationship between his current disabilities and his period 
of service.  The VA examination conducted in January 1999 
stated that the surgical clamps and wires that are present on 
chest x-ray would not explain the presence of his pulmonary 
function abnormalities, nor are they known to produce asthma.  
In regard to the claim for a heart condition, this VA 
examination also stated that there was no evidence for 
corpulmonary or heart disease secondary to his lung disease 
by either physical examination, electrocardiogram or 
echocardiogram.  Because the veteran did not have significant 
corpulmonary, his cardiac disease was not found to be related 
to his service-connected lung disability.  In summary, it was 
found that there was no objective evidence that his heart 
disease was related to his lung disability.  While the 
veteran has expressed his opinion that he has the above-noted 
disabilities and that they are related to his service, he is 
not competent, as a layperson, to render an opinion as to 
medical diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As a consequence, it is found that he 
has failed to present evidence of well grounded claims for 
service connection for a lung condition secondary to surgical 
clamps and wire in the lung, or a heart condition secondary 
to the service-connected lung disease, or alternatively, 
secondary to the clamps and wire in the left lung.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Increased evaluations for the 
service-connected PTB and vocal chord 
paralysis

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Inactive pulmonary tuberculosis

Initially, it is noted that the veteran's pulmonary 
tuberculosis will be rated under the criteria for rating 
respiratory disorders in effect prior to the change in 
October 1996 for the entire period from his date of claim to 
the present, as these criteria are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

According to the applicable rating criteria, a chronic, 
fibrous pleurisy without empyema following acute diseases of 
the lung is normally considered to be nondisabling.  With 
diaphragmatic pleurisy, pain in the chest, obliteration of 
the costophrenic angles and tenting of the diaphragm, a 10 
percent disability evaluation is warranted.  38 C.F.R. Part 
4, Code 6810 (1996)  A 30 percent evaluation would require 
moderately severe purulent pleurisy (empyema) with residual 
marked dyspnea or cardiac embarrassment on moderate exertion.  
38 C.F.R. Part 4, Code 6811 (1996).

The evidence indicated that the veteran was exposed to and 
treated for pulmonary tuberculosis in service.  The post-
service medical records showed that the veteran was treated 
for COPD; chest x-rays obtained between December 1980 and 
October 1984 also showed chronic fibrous changes in the lung 
fields.  However, no active tuberculosis was identified.  An 
August 1991 CT scan of the chest revealed fibrosis at both 
lung bases.  

The veteran was examined by VA in January 1999.  This 
examination noted that there was no evidence, either from 
culture or by chest x-ray of the recurrence of PTB or of 
active disease.  In fact, this disorder was noted to have 
been inactive since 1952.  The physical examination noted 
that he was able to take a deep breath and that there were no 
wheezes or rales.  The assessment noted remote PTB with no 
evidence of reactivation.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected PTB is not justified.  There is no objective 
evidence that the veteran suffers from moderately severe 
purulent pleurisy (empyema) with residual marked dyspnea or 
cardiac embarrassment on moderate exertion, as is required to 
warrant a 30 percent disability evaluation pursuant to 
38 C.F.R. Part 4, 6811 (1996).  Rather, the objective 
evidence indicates that there has been no reactivation of his 
PTB since 1952.  His symptoms consist of pleuritic chest pain 
with x-ray evidence of chronic fibrotic changes.  These 
symptoms are adequately compensated by the 10 percent 
evaluation currently assigned.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected PTB.


Vocal chord paralysis

The veteran's available service medical records indicated 
that he was treated for laryngitis in 1952.

The veteran was examined by a private physician in December 
1989.  At that time, his upper respiratory system, to include 
the larynx and the pharynx, was negative.

VA examined the veteran in January 1999.  It was noted that 
the oral examination was within normal limits.  A fiberoptic 
nasopharyngoscopy showed normal vocal chord movement with 
slight irritation of the larynx that might have been related 
to complained of post-nasal drip.  He did display some 
hoarseness.  However, it was noted that the vocal chords 
functioned very well bilaterally.  The assessment was remote 
right laryngeal paralysis.

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for moderate incomplete paralysis of 
the 10th (pneumogastric, vagus) cranial nerve.  A 30 percent 
evaluation requires severe incomplete paralysis.  38 C.F.R. 
Part 4, Code 8210 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected vocal chord paralysis is not warranted.  The 
objective evidence indicated that the veteran did have some 
hoarseness; however, it was noted that his vocal chords 
functioned very well bilaterally.  In fact, a fiberoptic 
nasopharyngoscopy had revealed normal vocal chord movement.  
Given these findings, it cannot be found that his incomplete 
paralysis is severe in nature.  Therefore, it is found that 
the 10 percent evaluation assigned adequately compensates the 
veteran for his hoarseness.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected vocal chord paralysis.


III.  A total disability evaluation based 
on individual unemployability due to 
service-connected disabilities

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

The veteran is currently service-connected for inactive PTB 
and vocal chord paralysis, each assigned a 10 percent 
disability evaluation.  His combined disability evaluation is 
20 percent.

After a careful review of the evidence of record, it is clear 
that the veteran does not meet the criteria of 38 C.F.R. 
§ 4.16(a) (1999).  He does not have at least one disability 
rated as 40 percent disabling, with a combined evaluation of 
70 percent or more.  Therefore, he is not entitled to a total 
disability rating for compensation based on individual 
unemployability.  Moreover, the veteran is not unemployable 
under the provisions of 38 C.F.R. § 3.341(a) (1999), and is 
thus not entitled to individual unemployability on an 
extraschedular basis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability.



ORDER

Service connection for asbestosis or mesothelioma, a lung 
condition secondary to surgical clamps and wire in the lung, 
and a heart condition secondary to the service-connected lung 
disease, or alternatively, secondary to the clamps and wire 
in the left lung is denied.

An evaluation in excess of 10 percent from August 19, 1993 
and October 7, 1996 for the service-connected PTB is denied.

An evaluation in excess of 10 percent from October 7, 1996 
for the service-connected PTB is denied.

An evaluation in excess of 10 percent for the service-
connected vocal chord paralysis is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

